Citation Nr: 0102356	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-00 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach 
disability.

2.  Entitlement to service connection for a stomach 
disability as secondary to service connected dysthymic 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from April 30, 1963 to October 
1, 1970, from May 8, 1977 to February 28, 1978 and from March 
2, 1978 to September 30, 1989.

The veteran filed a claim in January 1990 for service 
connection for a stomach disability.  By rating decision in 
January 1991 service connection for a chronic stomach disease 
was denied.  The veteran was notified of that decision by 
letter of that same month.  In September 1996, the veteran 
filed a request to reopen his claim for service connection 
for a stomach disability and also requested secondary service 
connection for this disability.  This appeal arises from a 
March 1997 rating decision from the White River Junction, 
Vermont Regional Office (RO) that determined that new and 
material evidence adequate to reopen the veteran's claim for 
service connection for a stomach disability had not been 
submitted.  This same rating action indicated that secondary 
service connection for a stomach disability was not 
warranted.  A Notice of Disagreement was filed in April 1997 
and a Statement of the Case was issued in December 1997.  A 
substantive appeal was filed in January 1998 with no hearing 
requested.

During the course of this appeal, the veteran has relocated 
to New York, and his claim is now being handled by the 
Buffalo, New York RO.   

This case was remanded in November 1999 for further 
development.  The RO was advised of the need to consider the 
secondary service connection issue on a de novo basis as this 
matter had not been considered previously by the RO.  The 
case was thereafter returned to the Board.


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Therefore, this case 
should be remanded to ensure that all assistance to the 
veteran is provided, including ensuring that notice is sent 
to the veteran to inform him of any evidence that he should 
submit in order to substantiate his claims as this was not 
done in regards to either issue on appeal.  Further as to the 
service connection claim, with regard to the duty to assist, 
VA must obtain relevant private and VA medical records and 
provide the veteran with VA examinations, where, as in this 
case, such examinations may substantiate entitlement to the 
benefit sought. 

The RO's attention is called to the decision in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Therein, the United 
States Court of Appeals for the Federal Circuit rejected the 
test for determining the materiality of evidence originally 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(evidence was deemed "material" when there was a reasonable 
possibility that the additional evidence presented, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim) in favor of the test 
outlined in 3.156(a), that is, whether the newly presented 
evidence is so significant that it must be considered to 
decide fairly the claim.  Since Hodge, reviewing a final 
decision based on new and material evidence became 
potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  The Court in Elkins held 
that the two-step process set forth in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991), for the reopening of claims had 
become a three-step process under the holding of the Federal 
Circuit in Hodge.  The step of the three step process 
pertaining to the need to submit a well grounded claim was 
eliminated by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) discussed above.  
While this new standard was used in the latest SSOC, upon 
remand, the veteran's claim should continue to be adjudicated 
pursuant to the guidance above.

Accordingly, the case is being Remanded for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The notification to the 
veteran should include, but not be 
limited to, a request that he submit new 
and material medical evidence that a 
stomach disability had its onset in 
service and/or medical evidence that a 
stomach disability is proximately due to 
or the result of or being aggravated by a 
service connected psychiatric disability.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a stomach 
disability since service.  After securing 
the necessary release, the RO should 
obtain these records, to include those 
from the Buffalo, New York VA Medical 
Center.

3.  Thereafter, the veteran should be 
afforded a special gastrointestinal 
examination.  Notification of the date, 
time and place of the examination should 
be sent to the veteran. The entirety of 
the veteran's claims folder must be made 
available to the examiner for review 
prior to any evaluation of the veteran.

The examination must encompass a detailed 
review of the veteran's relevant history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
diagnostic testing deemed necessary by 
the examiner to determine the correct 
diagnosis of the stomach disability for 
which the veteran seeks service 
connection, the date of onset and the 
relationship of the disability to a 
service connected psychiatric disability.  

The examiner should answer the following 
questions below.  In so doing, the 
examiner should respond using any phrase 
appearing in bold type in the question.  
Any such phrase represents the standard 
of proof that the Board uses in 
adjudicating claims involving service 
connection.  The examiner should avoid 
using phrases like "possibly", "may 
have", "could have".  If the physician 
agrees or disagrees with any opinion of 
record concerning the issue of secondary 
service connection for a gastrointestinal 
disability, he/she may, at his/her 
discretion, comment on the reasons for 
any such disagreement or agreement.

I.  What is the current 
diagnosis(es) of any existing 
gastrointestinal disorder and when 
did each have its onset?

II.  Is it at least as likely as not 
that any current gastrointestinal 
disability is proximately due to or 
the result of service connected 
psychiatric disability?  

III.  Is it at least as likely as 
not that any current 
gastrointestinal disability is being 
aggravated by the service connected 
psychiatric disability?  If so, the 
degree of aggravation should be 
quantified to the extent feasible.

The reasons and bases for any conclusion 
reached should be discussed.  Specialist 
examinations should be conducted if 
indicated.  All opinions expressed should 
be supported by reference to pertinent 
evidence.

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claims for service 
connection for a stomach disability as 
secondary to the veteran's service 
connected psychiatric disability.  This 
should include consideration of the case 
of Allen v. Brown, 7 Vet. App. 439 (1995) 
wherein the Court held that service 
connection may be warranted when 
aggravation of a nonservice-connected 
condition is proximately due to or the 
result of a service connected condition.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

5.  The veteran's request to reopen his 
claim for entitlement to service 
connection for a stomach disability 
should be reevaluated in accordance with 
Hodge discussed above.  If it is 
determined that new and material evidence 
has been submitted, the veteran should be 
scheduled for an appropriate examination.  
The examiner should be asked to determine 
if it is at least as likely as not that 
any current gastrointestinal disability 
had its onset in or is otherwise related 
to military service.  If the decision 
remains adverse to the veteran, all 
interested parties should be issued a 
supplemental statement of the case.  This 
should include a discussion of all 
evidence received since the last 
statement of the case was issued.  The 
appropriate current criteria should be 
used in discussing the new and material 
issue.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




